           Case 3:19-cv-01586-MO            Document 86    Filed 11/16/20   Page 1 of 2




Peter R. Ginsberg
MICHELMAN & ROBINSON, LLP
800 Third Avenue, 24th Floor
New York, New York 10022
Phone: (212) 730-7700
Fax: (212) 730-7725
Email: pginsberg@mrllp.com
Attorneys for Plaintiff Kawhi Leonard

B. John Casey, OSB No. 120025
Tyler Killeen, OSB No. 165136
STOEL RIVES LLP
760 SW Ninth Avenue
Suite 3000
Portland, OR 97205
Phone: (503) 224-3380
Fax: (503) 220-2480
Email: john.casey@stoel.com
        tyler.killeen@stoel.com

Tamar Y. Duvdevani, admitted pro hac vice
Matthew N. Ganas, admitted pro hac vice
DLA PIPER LLP (US)
1251 Avenue of the Americas
New York, NY 10020
Phone (212) 335-4500
Fax: (212) 335-4501
Email: tamar.duvdevani@dlapiper.com
        matt.ganas@dlapiper.com

 Attorneys for Defendant NIKE, Inc.



                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF OREGON
                                      (PORTLAND DIVISION)

 KAWHI LEONARD,                                           Civil No. 3:19-cv-01586-MO

                Plaintiff Counterclaim-Defendant,

           v.                                             NOTICE AND STIPULATION OF
                                                          DISMISSAL WITH PREJUDICE
 NIKE, INC.,

                Defendant Counterclaimant.

1" = "1" "WEST\292296767.1" "" WEST\292296767.1
108780912.1 0063718-00355
                   Case 3:19-cv-01586-MO        Document 86    Filed 11/16/20    Page 2 of 2




             Pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii), Plaintiff and Counterclaim

Defendant Kawhi Leonard and Defendant and Counterclaimant Nike, Inc. stipulate and agree

that this action, including all claims, counterclaims and affirmative defenses by and between the

parties is hereby dismissed with prejudice. Each party will bear its own costs and fees.



             Respectfully submitted this 16th day of November 2020.



 MICHELMAN & ROBINSON, LLP                          DLA PIPER LLP (US)

 By: /s/ Peter R. Ginsberg                          By: /s/ B. John Casey
 Peter R. Ginsberg                                  B. John Casey, OSB No. 120025
 MICHELMAN & ROBINSON, LLP                          Tyler Killeen, OSB No. 165136
 800 Third Avenue, 24th Floor                       STOEL RIVES LLP
 New York, New York 10022                           760 SW Ninth Avenue, Suite 3000
 Phone: (212) 730-7700                              Portland, Oregon 97205
 Fax: (212) 730-7725                                Tel.: (503) 224-3380
 pginsberg@mrllp.com                                Fax: (503) 220-2480
                                                    john.casey@stoel.com
 Attorneys for Plaintiff Kawhi Leonard              tyler.killeen@stoel.com

                                                    Tamar Y. Duvdevani (admitted pro hac
                                                    vice)
                                                    Matthew N. Ganas (admitted pro hac
                                                    vice)
                                                    DLA PIPER LLP (US)
                                                    1251 Avenue of the Americas
                                                    New York, NY 10020
                                                    Tel.: (212) 335-4500
                                                    Fax: (212) 335-4501
                                                    tamar.duvdevani@dlapiper.com
                                                    matt.ganas@dlapiper.com


                                                    Attorneys for Defendant Nike, Inc.




«Matter Matter ID» \ Blank Word Document.docx                                                       2
11/16/20 4:05 PM
1" = "1" "WEST\292296767.1" "" WEST\292296767.1
108780912.1 0063718-00355
